

	

		II

		109th CONGRESS

		1st Session

		S. 1328

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 29, 2005

			Mr. Jeffords (for

			 himself and Mr. Sarbanes) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Safe Drinking Water Act to

		  ensure that the District of Columbia and States are provided a safe, lead-free

		  supply of drinking water.

	

	

		1.Short titleThis Act may be cited as the

			 Lead-Free Drinking Water Act of

			 2005.

		2.Revision of national

			 primary drinking water regulation for leadSection 1412(b) of the Safe Drinking Water

			 Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following:

			

				(16)Revision of

				national primary drinking water regulation for lead

					(A)In

				generalNot later than 18

				months after the date of enactment of this paragraph, the Administrator shall

				finalize a rulemaking to review and revise the national primary drinking water

				regulation for lead that maintains or provides for greater protection of health

				as required under paragraph (9).

					(B)Protection for

				individualsThe revised

				regulation shall provide the maximum feasible protection for individuals that

				may be affected by lead contamination of drinking water, particularly

				vulnerable populations such as infants, children, and pregnant and lactating

				women.

					(C)Maximum

				contaminant level

						(i)In

				generalThe revised

				regulation shall—

							(I)establish a maximum contaminant level for

				lead in drinking water as measured at the tap; or

							(II)if the Administrator determines that it is

				not practicable to establish such a level with adequate provision for

				variability and factors outside of the control of a public water system,

				establish a treatment technique in accordance with subparagraph (D).

							(ii)Basis of

				levelIn establishing the

				maximum contaminant level under clause (i) or an action level for lead, the

				Administrator shall use as a basis the most protective of first draw samples,

				flushed samples, or both first draw and flushed samples.

						(D)Treatment

				techniqueIf the

				Administrator establishes a treatment technique for drinking water under

				subparagraph (C)(i)(II), the treatment technique shall—

						(i)prevent, to the extent achievable, known or

				anticipated adverse effects on the health of individuals;

						(ii)include an action level for lead that is at

				least as stringent as the action level established by the national primary

				drinking water regulation for lead under subpart I of part 141 of title 40,

				Code of Federal Regulations (as in effect on the date of enactment of this

				paragraph); and

						(iii)(I)provide for the protection of individuals

				from very high lead levels in drinking water in isolated instances;

							(II)provide for the protection of all

				individuals, as opposed to a statistical majority, from exposure to elevated

				lead levels in drinking water;

							(III)promote continuing advances in corrosion

				control technologies and address the need to respond to changes in corrosion

				control and water treatment technologies; and

							(IV)take into account the demonstrated

				insufficiency of public notification and education as a primary means of

				protecting public health from lead in

				water.

							.

		3.Service line

			 replacementSection 1417(a)(1)

			 of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)(1)) is amended by adding at

			 the end the following:

			

				(C)Service line

				replacement

					(i)In

				generalUpon exceeding the

				maximum contaminant level or action level for lead, a community water system or

				nontransient noncommunity water system shall annually replace at least 10

				percent of the non-lead-free service lines of the community water system or

				nontransient noncommunity water system until all of the non-lead-free service

				lines have been replaced.

					(ii)PriorityPriority shall be given to non-lead-free

				service lines that convey drinking water to—

						(I)residences that receive drinking water with

				high lead levels; and

						(II)residences and other buildings, such as day

				care facilities and schools, used by vulnerable populations, including infants,

				children, and pregnant and lactating women.

						(iii)Replacement

				responsibilityUnder no

				circumstance may a community water system or nontransient noncommunity water

				system avoid the responsibility to replace any non-lead-free service line by

				completing lead testing such as that referred to in section 141.84 of title 40,

				Code of Federal Regulations (as in effect on the date of enactment of this

				subparagraph).

					(iv)Replacement of

				non-lead-free service lines

						(I)In

				generalIn carrying out this

				subparagraph and subject to subclause (II), a community water system or

				nontransient noncommunity water system shall replace the non-lead-free service

				lines, including publicly owned and, with the permission of applicable

				homeowners, privately owned portions of the service lines.

						(II)Requirements

				for permissionIn seeking

				permission from a homeowner to replace the private portion of non-lead-free

				service lines under subclause (I), a community water system or nontransient

				noncommunity water system shall provide to the homeowner in English, and, in

				areas with a large proportion of non-English speaking residents, in each other

				appropriate language—

							(aa)notification of the replacement that is

				separate from the notification required under paragraph (2);

							(bb)a detailed description of the process by

				which non-lead-free service lines will be replaced, including the date and

				approximate time of the replacement and a description of the ways in which

				property use will be disrupted by the replacement process; and

							(cc)a description of actions that should be

				taken to avoid any lead contamination that may occur after replacement of the

				non-lead-free service lines.

							(III)State of

				propertyAfter completion of

				replacement of non-lead-free service lines, a community water system or

				nontransient noncommunity water system shall make every reasonable effort to

				return property affected by the replacement to the state in which the property

				existed before the replacement.

						(IV)Absence of

				permissionIf, after 3

				attempts to obtain permission from a homeowner under subclause (II), a

				community water system or nontransient noncommunity water system has not

				received permission, the water system shall provide final notice in English,

				and, in areas with a large proportion of non-English speaking residents, in

				each other appropriate language, to the homeowner of—

							(aa)the date and approximate time of

				replacement of the publicly owned portion of the non-lead-free service lines;

				and

							(bb)a detailed description of actions that the

				homeowner should take to avoid any lead contamination that may occur after

				non-lead-free service line replacement.

							(V)Exception

							(aa)In

				generalIf the Administrator

				determines, after providing an opportunity for public notice and comment, that

				the practice of replacing only a portion of a non-lead-free service line will

				generally result in higher lead levels in drinking water during an extended

				period of time (as compared with leaving the entire non-lead-free service line

				in place), the Administrator may provide for an exemption for the replacement

				in any case in which the applicable homeowner refuses to grant permission to

				replace portions of a non-lead-free service line under subclause (IV).

							(bb)Requirement of

				exemptionAn exemption under

				item (aa) shall provide that, upon a change in ownership of a property served

				by a non-lead-free service line, a new property owner may request that the

				community water system or nontransient noncommunity water system replace the

				non-lead-free service line for the property within a reasonable period of

				time.

							(VI)GrantsUsing amounts available under subsection

				(l)(1), the Administrator may provide grants to community water systems and

				nontransient noncommunity water systems for use in replacing non-lead-free

				service

				lines.

						.

		4.Public notice and

			 educationSection 1417(a) of

			 the Safe Drinking Water Act (42 U.S.C. 300g–6(a)) is amended—

			(1)by redesignating paragraph (3) as paragraph

			 (4); and

			(2)by striking paragraph (2) and inserting the

			 following:

				

					(2)Public notice

				requirements

						(A)In

				generalThe owner or operator

				of a community water system or nontransient noncommunity water system shall

				identify and provide notice in English, and, in areas with a large proportion

				of non-English speaking residents, in each other appropriate language, to

				individuals and entities (and, under subparagraph (D), to specific residences)

				that may be exposed to lead contamination in the drinking water supply, as

				indicated by an exceedance of the maximum contaminant level or action level for

				lead, in a case in which the contamination results from—

							(i)the lead content in the construction

				materials of the public water distribution system; or

							(ii)corrosivity of the water supplied that is

				sufficient to cause leaching of lead.

							(B)ContentsPublic notice materials prepared under this

				paragraph shall provide a clear and readily understandable explanation

				of—

							(i)detailed information on the number of

				residences the drinking water of which was tested and the areas of the city or

				community in which those residences are located, including a description of

				lead levels found in the drinking water;

							(ii)the presence or absence of non-lead-free

				service lines for each household receiving drinking water from the community

				water system or nontransient noncommunity water system;

							(iii)the potential adverse health effects of

				lead contamination of drinking water, including a detailed description of the

				disproportionate adverse effects of lead contamination of drinking water on

				infants, children, and pregnant and lactating women;

							(iv)the potential sources of lead in drinking

				water (including, at a minimum, non-lead-free service lines, water meters, lead

				solder, and leaded plumbing fixtures);

							(v)information sources regarding the cost and

				availability of lead-free plumbing fixtures for use in residences;

							(vi)reasonably available methods of mitigating

				known or potential lead contamination of drinking water, including—

								(I)a detailed, step-by-step description of

				immediate actions that should be taken, such as the use of a certified water

				filter or other acquisition of an alternative water supply; and

								(II)a summary of more extensive actions that

				could be taken;

								(vii)any steps the community water system or

				nontransient noncommunity water system is taking to mitigate lead content in

				drinking water, including—

								(I)a timeline for decisionmaking;

								(II)a description of the means by which the

				public will provide input in the decisionmaking process; and

								(III)a description of the potential health

				effects of any corrosion control modifications;

								(viii)the necessity, if any, of seeking

				alternative water supplies; and

							(ix)contact information for—

								(I)medical assistance, including State and

				local agencies responsible for lead programs;

								(II)the community water system or nontransient

				noncommunity water system; and

								(III)the task force established under paragraph

				(3)(A)(ii).

								(C)EmphasisA notice under this paragraph shall place

				special emphasis on—

							(i)alerting parents, caregivers, and other

				individuals and entities of the significantly greater risks to infants,

				children, and pregnant and lactating women posed by lead contamination of

				drinking water; and

							(ii)encouraging individuals and entities

				threatened by lead contamination in the drinking water supply to immediately

				modify behavior and follow other recommendations in the notice so as to

				minimize exposure to lead in drinking water.

							(D)Delivery of

				notice

							(i)Notice to all

				residences and entities

								(I)In

				generalThe notice under

				subparagraph (A) shall be provided to each residence or entity that receives

				water from the community water system or nontransient noncommunity water

				system.

								(II)WarningEach community water system and

				nontransient noncommunity water system shall print on the water bill provided

				to each residence and entity described in subclause (I) a warning that there is

				a public health risk from high lead levels in the drinking water.

								(ii)TimingThe notice required under subparagraph (A)

				shall be delivered—

								(I)not later than 30 days after the date on

				which the maximum contaminant level or action level for lead is exceeded;

				and

								(II)every 90 days thereafter for as long as the

				exceedance continues.

								(E)Notice of test

				resultsRegardless of whether

				the maximum contaminant level or action level for lead is exceeded, not later

				than 14 days after the date of receipt of any water lead test results conducted

				by the community water system or nontransient noncommunity water system, the

				water system shall provide to the owners and occupants of each residence tested

				a notice of the test results that includes—

							(i)the results of the water testing for that

				residence;

							(ii)contact information (including a telephone

				number, address, and, if available, the Internet site address) for the

				applicable State or local health department or other agency for immediate

				assistance with blood lead level testing and lead remediation; and

							(iii)the information and emphasis described in

				subparagraphs (B) and (C).

							(F)Verification of

				effectiveness

							(i)In

				generalNot later than 180

				days after the date of enactment of this subparagraph, the Administrator shall

				establish verification procedures that ensure that notices provided under this

				paragraph are effective and appropriate, taking into consideration risks posed

				to individuals and entities that may be exposed to lead contamination in

				drinking water.

							(ii)ContentsThe procedures shall provide means of

				verifying, at a minimum, whether a notice—

								(I)reaches the intended individuals and

				entities;

								(II)is received and understood by those

				individuals and entities; and

								(III)includes an appropriate description of the

				level of risk posed to those individuals and entities by lead contamination of

				drinking water.

								(3)Public

				education program

						(A)In

				generalEach owner or

				operator of a community water system or nontransient noncommunity water system

				shall establish and carry out a permanent, public education program on lead in

				drinking water that includes—

							(i)development and implementation of an action

				plan;

							(ii)establishment and maintenance of a

				standing, community-based task force;

							(iii)development and implementation of a

				voluntary household water testing program; and

							(iv)preparation and delivery of public

				education materials in each relevant language.

							(B)Action

				planThe action plan

				developed under subparagraph (A)(i) shall achieve the objectives of—

							(i)defining the target audience for the public

				education program;

							(ii)outlining a voluntary customer water

				testing program for lead;

							(iii)identifying types of educational materials

				to be used at each stage of public education; and

							(iv)determining the appropriate timing and

				method of delivery of information on lead in drinking water.

							(C)Task

				force

							(i)MembershipIn establishing the task force under

				subparagraph (A)(ii), the community water system or nontransient noncommunity

				water system shall solicit the participation of—

								(I)State, city, and county officials and

				agencies, including officials and agencies responsible for water quality,

				environmental protection, and testing for elevated lead levels in drinking

				water and in individuals;

								(II)local public school systems;

								(III)public hospitals and clinics;

								(IV)child care facilities; and

								(V)interested private entities.

								(ii)ResponsibilitiesThe task force shall—

								(I)assist community water systems and

				nontransient noncommunity water systems in developing and revising action plans

				developed under subparagraph (A)(i);

								(II)review the effectiveness of public notice

				provided under paragraph (2);

								(III)make recommendations to community water

				systems and nontransient noncommunity water systems;

								(IV)provide a means by which community water

				systems and nontransient noncommunity water systems may share information with

				the public; and

								(V)facilitate the response of a community

				water system or nontransient noncommunity water system in the event of an

				exceedance of the maximum contaminant level or action level for lead.

								(D)Water testing

				programIn developing a

				voluntary water testing program under subparagraph (A)(iii), a community water

				system or nontransient noncommunity water system shall—

							(i)provide a means by which individuals and

				entities may request water testing with a single phone call, letter, or

				electronically mailed letter;

							(ii)conduct applicable tests in a timely

				manner, including ensuring that water samples are retrieved from households in

				a timely manner;

							(iii)ensure that tests are conducted properly by

				certified laboratories; and

							(iv)provide to individuals and entities that

				requested water testing the results of the tests, and any additional applicable

				information (such as information contained in educational materials described

				in subparagraph (E)) in a timely manner.

							(E)Contents

							(i)In

				generalPublic education and

				consumer awareness materials provided under this paragraph shall

				include—

								(I)the potential adverse health effects of

				lead contamination of drinking water, including a detailed description of the

				disproportionate adverse effects of lead contamination of drinking water on

				infants, children, and pregnant and lactating women;

								(II)the potential sources of lead in drinking

				water (including, at a minimum, non-lead-free service lines, lead solder, and

				leaded plumbing fixtures);

								(III)a summary of the historical compliance of

				the community water system or nontransient noncommunity water system as

				evidenced by testing conducted under the national primary drinking water

				regulation for lead, including any corrective actions taken and the schedule

				for the next testing cycle;

								(IV)the cost and availability of lead-free

				plumbing fixtures for use in residences; and

								(V)contact information for—

									(aa)medical assistance, including State and

				local agencies responsible for lead programs;

									(bb)the community water system or nontransient

				noncommunity water system; and

									(cc)the task force established under

				subparagraph (A)(ii).

									(ii)EmphasisA notice under this paragraph shall place

				special emphasis on—

								(I)alerting parents, caregivers, and other

				individuals and entities of the significantly greater risks to infants,

				children, and pregnant and lactating women posed by lead contamination of

				drinking water; and

								(II)encouraging individuals and entities

				threatened by lead contamination in the drinking water supply to immediately

				modify behavior and follow other recommendations in the notice so as to

				minimize exposure to lead in drinking water.

								(F)Delivery of

				public educationNotwithstanding any absence of an

				exceedance of the maximum contaminant level or action level for lead, a

				community water system or nontransient noncommunity water system shall provide

				biannually to customers of the community water system or nontransient

				noncommunity water system—

							(i)public education materials and notice in

				accordance with this paragraph, including a general description of other

				sources of lead contamination (such as lead paint); and

							(ii)the results of the most recent water

				testing conducted by the community water system or nontransient noncommunity

				water system.

							(G)ApplicabilityExcept as provided in subparagraph (F)(ii),

				this paragraph applies only to community water systems and nontransient

				noncommunity water systems that, at any time after June 7, 1991, exceed or have

				exceeded the maximum contaminant level or action level for

				lead.

						.

			5.Additional

			 provisions

			Section 1417 of the Safe Drinking Water Act

			 (42 U.S.C. 300g–6) is amended by adding at the end the following:

				

					(f)Filters

						(1)In-home

				filters

							(A)Filters

								(i)In

				generalAfter an exceedance

				of a maximum contaminant level or action level for lead by a community water

				system or nontransient noncommunity water system, the community water system or

				nontransient noncommunity water system shall provide on-location filters and

				replacement filters described in subparagraph (C) to each residence, school,

				and day care facility in the service area of the community water system or

				nontransient noncommunity water system that could reasonably be expected to

				experience lead contamination of drinking water in excess of the maximum

				contaminant level or action level for lead.

								(ii)TimingFilters and replacement filters shall be

				provided to a community water system or nontransient noncommunity water system

				under clause (i) until such time as the system no longer exceeds the maximum

				contaminant level or action level.

								(B)PriorityPriority shall be given—

								(i)first, to vulnerable populations such as

				infants, children, and pregnant and lactating women; and

								(ii)second, to those residences, schools, and

				day care facilities that have or could be expected to have higher lead levels,

				based on testing results under the national primary drinking water regulation

				for lead.

								(C)Standards and

				certifications for filtersEach type of on-location filter provided

				under subparagraph (A) shall be certified by a third-party certifier accredited

				by the American National Standards Institute (referred to in this section as

				ANSI) to the appropriate NSF International (referred to in this

				section as NSF)/ANSI standard for lead reduction.

							(2)No

				limitationThe provision of

				filters under paragraph (1) shall not be limited to residences known to have

				non-lead-free service lines.

						(3)Waiver of

				certain requirementsThe

				Administrator may waive 1 or more requirements under this subsection if the

				Administrator determines that the requirements are not feasible or necessary to

				carry out section 1412(b)(16)(B).

						(g)Federal

				agencies

						(1)In

				generalEach Federal agency

				shall conduct water supply testing in each federally-owned or

				federally-occupied building under the jurisdiction of the Federal agency to

				determine whether lead levels in drinking water in the building require action

				to provide a level of protection consistent with section 1412(b)(16)(B).

						(2)Methodology and

				guidanceThe Administrator

				shall establish a methodology and provide guidance for testing and remediation

				in Federal buildings that will provide a level of protection consistent with

				section 1412(b)(16)(B).

						(3)Applicability

							(A)In

				generalThis subsection shall

				not apply to a Federal building that is served by a federally-owned or

				federally-operated public water system that is subject to the national primary

				drinking water regulation for lead.

							(B)Other

				requirementsNothing in this

				subsection affects any requirement applicable to a public water system.

							(h)Testing

						(1)In

				generalNot later than 1 year

				after the date of enactment of this subsection, in accordance with testing

				requirements under the national primary drinking water regulation for lead,

				each community water system and nontransient noncommunity water system

				described in paragraph (2) shall initiate, and complete not later than 180 days

				after the date of initiation, a testing program for lead in drinking water that

				is consistent with the monitoring requirements under section 141.86 of title

				40, Code of Federal Regulations (or a successor regulation) that are associated

				with the final rule entitled Maximum Contaminant Level Goals and

				National Primary Drinking Water Regulations for Lead and Copper (56

				Fed. Reg. 26548 (June 7, 1991)).

						(2)ApplicabilityThis section applies to each community

				water system and nontransient noncommunity water system that—

							(A)is monitoring lead in drinking water on a

				reduced monitoring plan in accordance with section 141.86(c) of title 40, Code

				of Federal Regulations;

							(B)is subject to the requirements of the final

				rule entitled National Primary Drinking Water Regulations: Disinfectants

				and Disinfection Byproducts, Part IV (63 Fed. Reg. 69390 (December 16,

				1998)) (referred to in this section as the Stage 1 Rule);

				and

							(C)has not conducted monitoring under the

				reduced monitoring plan of the system since making significant changes as a

				means of complying with the Stage 1 Rule (as in effect on the date of enactment

				of this subsection).

							(i)MonitoringThe Administrator shall revise the

				monitoring requirements under the national primary drinking water regulation

				for lead to—

						(1)require monitoring at least

				biannually;

						(2)ensure that monitoring is statistically

				relevant and fully representative of all types of residential dwellings and

				commercial establishments;

						(3)ensure that monitoring frequency and scope

				are enhanced for—

							(A)at least the 1-year period following any

				substantial modification of the treatment of drinking water provided;

				and

							(B)any period during which the drinking water

				of a water system exceeds the maximum contaminant level or action level for

				lead;

							(4)require that, in order to be certified to

				conduct drinking water analyses under this Act, a laboratory shall

				electronically report lead test results for public water systems (and such

				other results or data as are determined to be appropriate by the

				Administrator), in accordance with protocols established by the Administrator,

				directly to the Administrator and the applicable State or local agency;

				and

						(5)otherwise ensure that the Safe Drinking

				Water Information System and the National Contaminant Occurrence Database of

				the Administrator reliably and timely reflect information regarding drinking

				water quality and compliance with respect to lead.

						(j)Corrosion

				controlIn revising the

				national primary drinking water regulation for lead, the Administrator shall

				ensure that any requirement for corrosion control includes a requirement that,

				not later than 1 year after the date of any change in water treatment, or of an

				exceedance of the maximum contaminant level or action level for lead, each

				community water system and nontransient noncommunity water system shall—

						(1)reevaluate any corrosion control plan in

				place for the water system; and

						(2)implement any changes necessary to

				reoptimize the

				plan.

						.

			6.Non-lead free service

			 line replacement fundSection

			 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6) (as amended by section

			 5) is amended by adding at the end the following:

			

				(l)Authorization

				of appropriations

					(1)In

				generalThere is authorized

				to be appropriated to carry out replacement of non-lead-free service lines

				under subsection (a)(1)(C)(iv)(VI) $200,000,000 for each of fiscal years 2006

				through 2010.

					(2)District of

				ColumbiaOf amounts provided

				under paragraph (1), $40,000,000 for each of fiscal years 2006 through 2010 is

				authorized for use in replacing non-lead free service lines in the District of

				Columbia.

					.

		7.Prohibition on use of

			 lead pipes, solder, and flux

			(a)DefinitionsSection 1417 of the Safe Drinking Water Act

			 (42 U.S.C. 300g–6) is amended by striking subsection (d) and inserting the

			 following:

				

					(d)DefinitionsIn this section:

						(1)High

				leadThe term high

				lead means any pipe, or pipe or plumbing fitting or fixture, that

				contains more than 2 percent lead.

						(2)Lead

				freeThe term lead

				free means solder, flux, a pipe, or a pipe or plumbing fitting or

				fixture that contains not more than 0.2 percent lead.

						(3)Plumbing

				fitting; plumbing fixtureThe

				terms plumbing fitting and plumbing fixture do not

				include—

							(A)any porcelain item; or

							(B)any plumbing component that does not come

				into contact with drinking

				water.

							.

			(b)ProhibitionsSection 1417(a) of the Safe Drinking Water

			 Act (42 U.S.C. 300g–6(a)) is amended—

				(1)by striking (a)

			 In

			 general.— and all that follows through paragraph

			 (1)(A)(ii) and inserting the following:

					

						(a)

			 Use of lead pipes, solder, and

			 flux.—(1)Prohibitions

							(A)In

				general

								(i)Solder and

				fluxNo person may use, after

				June 19, 1986, any solder or flux that is not lead free in the installation or

				repair of any public water system or any plumbing in a residential or

				nonresidential facility providing water for human ingestion (including water

				for bathing).

								(ii)Pipes; pipe

				and plumbing fittings and fixtures

									(I)In

				generalNot later than 1 year

				after the date of enactment of the Lead-Free Drinking Water Act of 2005, no

				person may use any high lead pipe, or pipe or plumbing fitting or fixture, in

				the installation or repair of—

										(aa)any public water system; or

										(bb)any plumbing in a residential or

				nonresidential facility providing water for human ingestion (including water

				for bathing).

										(II)ProhibitionOn and after the date that is 5 years after

				the date of enactment of the Lead-Free Drinking Water Act of 2005, no person

				may use any pipe, or pipe or plumbing fitting or fixture, that is not lead free

				in the installation or repair of—

										(aa)any public water system; or

										(bb)any plumbing in a residential or

				nonresidential facility providing water for human ingestion (including water

				for bathing).

										;

				and

				(2)in paragraph (3), by striking (3)

			 Unlawful

			 acts.— and all that follows through subparagraph (A)

			 and inserting the following:

					

						(3)Unlawful

				actsOn and after the date

				that is 1 year after the date of enactment of the Lead-Free Drinking Water Act

				of 2005, it shall be unlawful—

							(A)for any person to introduce into commerce

				any pipe, or pipe or plumbing fitting or fixture, that is a high lead pipe or

				high lead pipe or plumbing fitting or fixture (except for a pipe that is used

				in manufacturing or industrial

				processing);

							.

				(c)Certification;

			 technical information and assistance; failure to complete

			 revisionSection 1417(e)(2)

			 of the Safe Drinking Water Act (42 U.S.C. 300g–6(e)(2)) is amended by adding at

			 the end the following:

				

					(C)CertificationThe Administrator shall require that any

				plumbing fitting or fixture intended by the manufacturer (or agent of the

				manufacturer) to convey or dispense water for human ingestion (including water

				for bathing) be certified by an independent, third-party certifier accredited

				by ANSI as meeting the requirements of NSF/ANSI standard number 61 as described

				in subparagraph (A).

					(D)Technical

				information and assistanceThe Administrator shall provide accurate

				and timely technical information and assistance to qualified third-party

				certifiers described in subparagraph (C), and to the NSF, for use in conducting

				a review of, and, not later than 1 year after the date of enactment of this

				subparagraph, revising NSF/ANSI standard number 61 such that the NSF Test

				Statistic Q applicable to plumbing fittings and fixtures shall be less than or

				equal to 5 micrograms.

					(E)Failure to

				complete revisionIf the

				Administrator determines that the revision required by subparagraph (D) has not

				been completed by the date that is 2 years after the date of enactment of this

				subparagraph, no person may import, manufacture, process, or distribute in

				commerce after that date any new pipe, or pipe or plumbing fitting or fixture,

				intended by the manufacturer (or agent of the manufacturer) to convey or

				dispense water for human ingestion (including water for bathing) that is not

				lead

				free.

					.

			8.Removal of lead in

			 schools

			(a)Removal of lead

			 in schools and educational facilitiesSection 1464 of the Safe Drinking Water Act

			 (42 U.S.C. 300j–24) is amended by striking subsection (d) and inserting the

			 following:

				

					(d)Removal of lead

				in schools and educational facilities

						(1)Testing and

				remediation of lead contaminationNot later than 270 days after the date of

				enactment of the Lead-Free Drinking Water Act of 2005, the

				Administrator—

							(A)shall promulgate regulations requiring each

				State to establish a program under which schools and other educational

				facilities licensed by the State are required to test for annually, and

				remediate, lead contamination in water for human ingestion from coolers, taps,

				and other sources; and

							(B)may provide to each State, in accordance

				with the regulations, a grant to assist, or provide reimbursement for costs

				incurred by, schools and educational facilities licensed by the State in

				carrying out testing and remediation described in subparagraph (A).

							(2)Public

				availability

							(A)In

				generalThe regulations shall

				provide that a copy of the results of any testing at a school or educational

				facility under paragraph (1) shall be available in the reception area and

				administrative offices of the school or facility for inspection by the public,

				including—

								(i)teachers and other school or facility

				personnel; and

								(ii)parents and legal guardians of students

				attending the school or facility.

								(B)NotificationThe regulations shall provide that each

				school and educational facility licensed by a State shall notify parent,

				teacher, and employee organizations of the availability of testing results

				described in subparagraph (A).

							(3)Drinking water

				coolersIn the case of

				drinking water coolers, the regulations promulgated under paragraph (1)(A)

				shall provide that, under the program established by a State under the

				regulations, each school and educational facility licensed by the State shall

				carry out appropriate measures for the reduction or elimination of lead

				contamination from drinking water coolers that are located in the school or

				facility and are not lead free necessary to ensure that, not later than the

				date that is 15 months after the date of enactment of the Lead-Free Drinking

				Water Act of 2005, all such drinking water coolers in the school or facility

				are repaired, replaced, permanently removed, or rendered inoperable (unless the

				drinking water cooler is tested and determined, within the limits of testing

				accuracy, not to contribute lead to drinking water).

						(4)Federal

				authorityIn a case in which

				a State does not carry out the responsibilities of the State under this

				subsection, the Administrator shall carry out such a program or such

				responsibilities on behalf of the State.

						(5)Funding

							(A)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this subsection $30,000,000 for each

				of fiscal years 2007 through 2011.

							(B)Administrative

				expensesA State (or, in a

				case in which the Administrator implements this subsection under paragraph (4),

				the Administrator) may use not more than 5 percent of amounts authorized to be

				appropriated under subparagraph (A) for a fiscal year to pay administrative

				expenses incurred in carrying out this subsection for the fiscal

				year.

							. 

			(b)EnforcementSection 1414(i)(1) of the Safe Drinking

			 Water Act (42 U.S.C. 300g–3(i)(1)) is amended—

				(1)by striking 1417 and

			 inserting 1417,; and

				(2)by striking or 1445 and

			 inserting 1445, or 1464(d).

				(c)Conforming

			 amendmentSection 1465 of the

			 Safe Drinking Water Act (42 U.S.C. 300j–25) is repealed.

			9.Revision of

			 regulationsIn revising the

			 national primary drinking water regulation for lead under section 1412(b)(16)

			 of the Safe Drinking Water Act (as added by section 2), the Administrator shall

			 ensure that the revised regulation incorporates all applicable requirements of

			 this Act and the amendments made by this Act.

		

